Exhibit 99.1 December 23, 2016 Dear ABE Unit Holder: As we approach the New Year, we wanted to communicate a couple of items, including a tax estimate discussed below.In addition we are including a copy of our fiscal third quarter Form 10Q. Our fiscal 2016 began with sluggish margins.The industry’s overall production was outpacing ethanol demand causing a steep increase in ethanol stocks which typically forces margins lower.The first six months (October 2015 to March 2016) produced single digit EBITDA margins per gallon sold.Margins improved in the second half of fiscal 2016.Ethanol demand improved with the onset of the driving season coupled with low gas prices and increased export activity.
